DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 07, 2020 has been entered. Claims 1, 4, 8-10, 13-15, 19, 27, 33 and 35 have been amended. Claims 1, 3-10, 12-15, 19, 21-23, 26-37 and 39 are pending. 

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8, 9, 15 and 19 have been considered but are moot in view of a new ground of rejection.
 Applicant’s arguments respect to independent claims 10, 13 and 14 have been fully considered and are persuasive in view of amendments to the claims.  The rejection has been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 15, 19, 21-23 and 26, 28-33 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Holtmanns et al. US 2008/0130898 A1 [hereinafter Holtmanns] in view of Lee et al. US 2018/0270666 A1 [hereinafter Lee] and further in view of Cherian et al. US 2014/0359148 A1 [hereinafter Cherian].

As per claims 1, 8 and 9, Holtmanns teaches a method comprising: 
receiving, at a network entity in a communication network from user equipment of the communication network, a message comprising one or more privacy indicators [paragraphs 0044-0048 and figures 4 &5]; and
determining one or more privacy features for processing the message based on the one or more privacy indicators [paragraphs 0044-0048 and 0053];
wherein the message comprises a request comprising a subscription identifier for a subscriber of the communication network associated with the user equipment, the one or more privacy indicators comprising a value indicating whether the subscription identifier in the attach request is privacy-protected [paragraphs 0044-0048 and 0053]. 
In the same field of endeavor, Lee teaches receiving a message wherein the message comprises an attach request comprising a subscription identifier for a subscriber of the communication network associated with the user equipment, the one or more privacy indicators comprising a flag indicating whether the subscription identifier in the attach request is privacy-protected [paragraphs 0095-0097 and 0108]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Lee within the system of Holtmanns in order to enhance security of the system by providing privacy during registration/attach request of a user/device. 


As per claim 15, Holtmanns teaches a method comprising: 
receiving, from a network entity in a communication network, at user equipment of the communication network, a broadcast message comprising an indication of one or more privacy features of the communication network and one or more privacy regulations of the communication network indicators [paragraphs 0044-0048 and figures 4 &5]; 
determining, at the user equipment of the communication network,, based at least on said indication, the one or more privacy features for processing a message [paragraphs 0044-0048 and figures 4 &5];
adding one or more privacy indicators to the message based on the determined one or more privacy features [paragraphs 0044-0048 and 0053]; and
sending the message with the one or more privacy indicators from the user equipment to a network entity in the communication network [paragraphs 0044-0048 and 0053];
wherein the message comprises a request comprising a subscription identifier for a subscriber of the communication network associated with the user equipment, the one or more privacy indicators comprising a value indicating whether the subscription identifier in the request is privacy-protected [paragraphs 0036, 0044-0048 and 0053].
In the same field of endeavor, Lee teaches receiving a message wherein the message comprises a attach request comprising a subscription identifier for a subscriber of the communication network 
In the same field of endeavor, Cherian teaches a communication network comprising one or more privacy indicators comprising a single binary flag [paragraphs 0094 and 0096]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Cherian within the system of Holtmanns and Lee in order to enhance efficiency of the system by simplifying privacy element indicator. 

As per claim 19 Holtmanns teaches a method comprising: 
receiving, at user equipment of a communication network from a network entity in the communication network, a message comprising one or more privacy indicators [paragraphs 0044-0048 and figures 4 &5]; and
determining, based at least upon the one or more privacy indicators in the broadcast message, one or more privacy features supported by the communication network [paragraphs 0044-0048 and 0053]; the one or more privacy features comprising an ability of the communication network to handle privacy-protected subscription identifiers [paragraphs 0036, 0044-0048 and 0053].
sending the message from the user equipment to a network entity in the communication network [paragraphs 0044-0048 and 0053].


in an instance in which the communication network is not configured to handle privacy protected subscription identifiers, adding to the message comprising an attach request comprising a subscription identifier for a subscriber of the communication network associated with the user equipment, an indication that the subscription identifier is the attach request is not privacy protected [paragraphs 0090-0092 and 0095-0097].
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Lee within the system of Holtmanns in order to enhance security of the system by providing privacy based on local regulations. 
In the same field of endeavor, Cherian teaches a communication network comprising one or more privacy indicators comprising a single binary flag [paragraphs 0094 and 0096]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Cherian within the system of Holtmanns and Lee in order to enhance efficiency of the system by simplifying privacy element indicator. 


As per claims 4 and 37, Lee further teaches the method wherein determining the one or more privacy features for processing the message based on the one or more privacy indicators comprises, removing in response to the flag indicating that the subscription identifier is privacy-protected, privacy protection from the subscription identifier in the attach request [paragraphs 0095-0097]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Lee within the system of Holtmanns in order to enhance security of the system by providing privacy during registration/attach request of a user/device. 

As per claim 5, Holtmanns further teaches the method wherein the network entity in the communication network comprises a Server Location Function (SLF) that utilizes the subscription identifier to map the request to a Home Subscriber Server (HSS) or User Data Management (UDM) function [paragraphs 0036, 0044-0048 and 0053].

As per claim 6, Holtmanns further teaches the method wherein the privacy-protected identifier that is encrypted utilizing a public key of a home network operator of the subscriber in the communication network [paragraphs 0036, 0044-0048 and 0053].

As per claim 7, Lee further teaches the method wherein the communication network comprises a 5G system [paragraphs 0041-0042]. It would have been obvious to one having ordinary skill in the art 

As per claim 21, Lee further teaches the method further comprising in an instance in which said on or more privacy indicators indicate that the communication network is not configured for handling privacy-protected subscription identifiers, refraining from sending an attach request comprising privacy-protected subscription identifiers to the network entity in the communication network [paragraphs 0090-0092 and 0095-0097]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Lee within the system of Holtmanns in order to enhance security of the system by providing privacy during registration/attach request of a user/device. 

As per claim 22, Holtmanns further teaches the method further comprising prohibiting the user equipment from responding to a request for a real identity of a subscriber of the communication network associated with the user equipment based on the one or more privacy indicators [paragraphs 0036, 0044-0048 and 0053].

As per claim 23, Holtmanns further teaches the method wherein the request for the real identity of the subscriber comprises an International Mobile Subscriber Identity (IMSI) paging request [paragraphs 0036, 0044-0048 and 0053].

As per claims 26, 28, 29, Holtmanns further teaches the method/system wherein the network entity in the communication network comprises one of a Server Location Function (SLF), a Home Subscriber Server (HSS) and a User Data Management (UMD) function [paragraphs 0032 and 0033].

As per claim 30, Lee further teaches the method wherein the one or more privacy indicators comprise an implicit privacy indicator based at least in part on an encryption algorithm used to encrypt the message [paragraphs 0104 and 0107]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Lee within the system of Holtmanns thereby enhancing security of the system.

As per claim 31, Lee further teaches the method wherein the attach request comprises a request for the user equipment to attach to a core network of a first type via a radio access network of a second type [paragraphs 0066, 0081 and 0082]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Lee within the system of Holtmanns thereby enhancing efficiency of the system.

As per claim 32, Lee further teaches the method wherein the core network of the first type is comprises a 4G core network and the radio access network of the second type comprise a 5G radio access network [paragraphs 0066, 0081 and 0082]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Lee within the system of Holtmanns thereby enhancing efficiency of the system.

As per claims 33, 35 and 39 Lee further teaches the method wherein in an instance in which the flag is set to 0, the flag indicates that the subscription identifier in the attach request is not privacy-protected, and in an instance in which the flag is set to 1, the flag indicates that the subscription identifier in the attach request is privacy-protected [paragraphs 0095-0097].

Allowable Subject Matter
Claims 10-14, 27 and 34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435